Citation Nr: 0829441	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbosacral strain with mild osteoarthritis 
changes at L5-S1 prior to March 26, 2008.

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbosacral strain with mild osteoarthritis 
changes at L5-S1 after March 26, 2008.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to July 
1990, January 1999 to May 1999, and January 2003 to January 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board document 
dated August 2007.  

In view of the partial allowance below, the increased initial 
rating issue has been recharacterized as set forth on the 
title page.


FINDINGS OF FACT

1.  Prior to March 26, 2008, the veteran has a chronic 
lumbosacral strain with mild osteoarthritic changes at L5-S1, 
characterized by flexion ranging from 70 to 85 degrees, and 
extension from 25 to 30 degrees, with no evidence of 
ankylosis and no objective neurological changes.

2.  After March 26, 2008, the veteran has a chronic 
lumbosacral strain with mild osteoarthritic changes at L5-S1, 
characterized by flexion ranging to 45 degrees, and extension 
to 28 degrees, with no evidence of ankylosis and no objective 
neurological changes.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a chronic lumbosacral strain with mild 
osteoarthritic changes at L5-S1 prior to March 26, 2008 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.126, 4.71a, Diagnostic Code 
5235-5243 (2007).

2.  The criteria for an initial 20 percent rating, but no 
higher, for chronic lumbosacral strain with mild 
osteoarthritic changes at L5-S1, after March 26, 2008, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.159, 4.126, 4.124a, Diagnostic Code 
5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in December 2004, September 2005, March 
2006, and December 2007 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part the VA will attempt to 
obtain.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examination.  VA informed the claimant of the need to submit 
all pertinent evidence in their possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Further, this matter follows the 
initial grant of service connection, for which there was 
sufficient notice and development to allow that claim.

Analysis

By a September 2005 rating decision, the RO granted service 
connection for chronic lumbar strain with mild osteoarthritic 
changes at L5-S1, and assigned a 10 percent rating, effective 
January 23, 2004.  The veteran appealed asserting that her 
disability warranted a higher evaluation.

Treatment records from the Naval Medical Center, dated 
November 2004 to January 2005 reflected treatment for 
complaints of back pain.  A November 2004 record noted a back 
injury while on National Guard duty training with recent 
complaints of pain in the left buttocks area, travelling down 
the left leg.  Neurological testing was normal but there was 
some numbness over the left buttocks.  A December 2004 
physical therapy note indicated a physical therapy diagnosis 
of L5 radiculopathy.

A January 2005 MRI of the lumbar spine noted no evidence of a 
visualized neuraxis abnormality, and no evidence of 
spondylolishthesis or lysis.  At L5-S1 there were mild 
osteoarthritic changes, but no evidence of significant 
central or lateral stenosis.  There was a minimal posterior 
annular bulge seen.

The veteran was afforded a VA examination in January 2005.  
Physical examination revealed normal posture and normal gait.  
The thoracolumbar spine revealed no muscle spasm and no 
tenderness.  The veteran did not guard the thoracolumbar 
spine and moved normally without any evidence of back 
problems. Range of motion testing revealed flexion to 85 
degrees, extension to 30 degrees, right lateral flexion to 40 
degrees with pain, left lateral flexion to 40 degrees, and 
right and left rotation to 40 degrees.  The examiner noted 
that range of motion was limited by small amounts of pain but 
there was no fatigue, weakness, lack of endurance, 
incoordination, or ankylosis.  Additionally there was no 
evidence of intervertebral disk syndrome and a neurological 
examination was normal.  X-rays of the lumbosacral spine 
revealed a normal lumbosacral spine.  The examiner provided a 
diagnosis of chronic lumbar strain.  However, the examiner 
also noted that the veteran had a recent MRI due to 
intermittent sciatic-like pains in her left lower extremity.  

Subsequent records from the Naval Medical Center revealed 
further treatment for low back pain.  A February 2005 follow 
up record indicated that back pain was getting better and the 
veteran was recommended to continue with her physical 
therapy.

The veteran was afforded a hearing before the undersigned 
veterans law judge in March 2007.  At her hearing, the 
veteran testified that her back pain was getting worse; that 
she was experiencing back spasms and that several times 
throughout the day she was in pain.  The veteran also 
complained of pain radiating into her left leg.  She also 
testified that she used a TENS unit that gave her some relief 
from her back spasms.  

The veteran also submitted lay statements from a co-worker 
and a significant other.  Both statements indicated that the 
veteran had daily back pain.  Her significant other stated 
that she was not able to walk for long periods of time and 
further stated that she could not take muscle relaxers as she 
needed to be alert to watch her two year old daughter.  The 
veteran's co-worker stated that the veteran complains of back 
pain if she stands for a long period of time, and 
occasionally limps.

The veteran submitted VA records dated August 2007 to June 
2008.  An April 2008 addendum noted that the veteran went to 
the emergency room wit severe left sciatic pain and was 
complaining of paresthesias going down her leg.  A May 2008 
addendum noted that an MRI of the lumbar spine was entirely 
normal but for incidental finding of the T12 vertebral 
intraosseous hemangioma.  A March 26, 2008 treatment record 
reflected complaints of chronic back pain.  Examination 
revealed flexion to 45 degrees, extension to 28 degrees, 
right side bending to 22 degrees, left side bending to 23 
degrees and bilateral lower extremities were within the 
normal limits.  There was generalized tenderness from L2-S1.  
The treating provider noted a diagnosis of chronic low back 
pain with an L4/5 pivot point and a mild increase in neural 
tension of the left sciatic nerve.  

The veteran was afforded a VA examination in July 2008.  The 
veteran complained of constant low back pain with pain 
radiating to the left leg with aggravation.  She reported 
that her back pain was aggravated by sitting, standing and 
walking.  The examiner noted that no bed rest or 
hospitalization had ever been ordered for the veteran's back 
disability.  On examination, the examiner noted that there 
was no evidence of spasm, atrophy, weakness or guarding, 
bilaterally, but there was evidence of pain with motion, and 
tenderness.  Posture, head position and gait were normal and 
there was no evidence so gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, or reverse lordosis.  
Motor, reflex, and sensory examinations were normal.  Muscle 
tone was also normal and there was no evidence of muscle 
atrophy.  Babinski's test was negative and there was no 
thoracolumbar ankylosis.  Range of motion testing revealed 
flexion from 0 to 70 degrees with pain, extension from 0 to 
25 degrees with pain, right and left lateral flexion from 0 
to 20 degrees with pain, right lateral rotation from 0 to 45 
degrees with pain, and left lateral rotation from 0 to 40 
degrees with pain.  There was no additional limitation of 
motion on repetitive use.  The examiner provided a diagnosis 
of lumbosacral strain with radicular symptoms but no 
radicular signs found.  

The present appeal involves the veteran's claim that the 
severity of her service-connected lumbosacral strain with 
mild osteoarthritic changes warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (pertaining to 
"staged" initial ratings).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237 is evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The General Rating Formula 
for Diseases and Injuries of the Spine provides a 10 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater that 60 degrees, but not greater 
that 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.
 
The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for chronic lumbosacral strain 
with mild osteoarthritic changes at L5-S1.

The veteran's VA examinations in January 2005 and into 2007 
showed flexion ranging from 70 to 85 degrees, and extension 
from 25 to 30 degrees.  At that time there were some 
complaints of numbness, but there is no objective evidence or 
radiculopathy at this time.  A March 26, 2008 treatment 
record revealed flexion to 45 degrees and extension to 28 
degrees.  At no point was there any evidence of ankylosis of 
the entire thoracolumbar spine, abnormal gait, or spinal 
contour.  Thus, based on the veteran's orthopedic 
manifestations, a rating in excess of ten percent is not 
warranted prior to the March 2008 VA treatment record.  

As the March 26, 2008 treatment record reflected forward 
flexion greater than 30 degrees but less than 60 degrees, a 
higher rating of 20 percent is warranted from May 2008.  A 
higher rating of 40 percent is not warranted as there is no 
evidence of forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.  

Additionally, a rating in excess of 10 percent for the period 
prior to March 2008, or a rating in excess of 20 percent 
after May 2008 is not warranted under the criteria for 
intervertebral disc syndrome as there is no evidence of 
incapacitating episodes or physician prescribed bed rest 
within the past year.  See 38 C.F.R. § 4.71, Diagnostic Code 
5243.

The Board also notes that while the veteran complained of 
pain radiating into her left lower extremity, various 
neurological examinations were within the normal limits.  
Furthermore the July 2008 examiner noted radicular symptoms 
but stated that no radicular signs were found.

The Board is aware of the veteran's complaints of pain in her 
low back.  There is however, no objective evidence that pain 
on use of the joint results in limitation of motion to a 
degree which would support a higher rating at any time during 
the appeals period.  38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202 (1995).

In sum, a higher rating is not warranted prior to March 26, 
2008.  However, based on the March 26, 2008 treatment report, 
a higher rating of 20 percent, but no higher, is warranted 
for the veteran's chronic lumbosacral strain


ORDER

An initial rating in excess of 10 percent for chronic 
lumbosacral strain with mild osteoarthritic changes at L5-S1 
prior to March 26, 2008 is denied.

Entitlement to an evaluation of 20 percent, but no more, for 
chronic lumbosacral strain with mild osteoarthritic changes 
at L5-S1 after March 26, 2008 is granted, subject to the 
regulations applicable to the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


